              Case 2:17-cv-00843-SU         Document 76-1         Filed 10/08/18     Page 1 of 8




image_label   photo_name                    latitude     longitude    altitude_ft_AGL orientation_approx
     A        photo of river canyon.pdf      45.340861    -117.412072        293               170
     B        photo of river canyon 2.pdf    45.340484    -117.412147        224               170
     C        photo of river canyon 3.pdf    45.339297    -117.411701        254               170
     D        photo of river from above.pdf 45.292072     -117.395772        138                10
     E        photo of river 2.pdf           45.292347    -117.395658         15               350
     F        photo of green trees.pdf       45.250798    -117.376063        153               350




                                                                         Declaration of David Mangold
                                                                                         Exhibit 1, p. 1
Case 2:17-cv-00843-SU   Document 76-1   Filed 10/08/18   Page 2 of 8
                                                                                      Photo A




                                                                Declaration of David Mangold
                                                                                Exhibit 1, p. 2
Case 2:17-cv-00843-SU   Document 76-1   Filed 10/08/18   Page 3 of 8
                                                                                      Photo B




                                                                Declaration of David Mangold
                                                                                Exhibit 1, p. 3
Case 2:17-cv-00843-SU   Document 76-1   Filed 10/08/18   Page 4 of 8
                                                                       Photo C




                                                                Declaration of David Mangold
                                                                                Exhibit 1, p. 4
Case 2:17-cv-00843-SU   Document 76-1   Filed 10/08/18   Page 5 of 8
                                                                                      Photo D




                                                                Declaration of David Mangold
                                                                                Exhibit 1, p. 5
Case 2:17-cv-00843-SU   Document 76-1   Filed 10/08/18   Page 6 of 8
                                                                                      Photo E




                                                                Declaration of David Mangold
                                                                                Exhibit 1, p. 6
Case 2:17-cv-00843-SU   Document 76-1   Filed 10/08/18   Page 7 of 8
                                                                                       Photo F




                                                                Declaration of David Mangold
                                                                                Exhibit 1, p. 7
             Case 2:17-cv-00843-SU    Document 76-1   Filed 10/08/18     Page 8 of 8



Image Capture Details


   Image Label      Latitude         Longitude        Alt. (ft AGL)      Orient. (deg from N)
        A           45.340861        -117.412072          293                    ~170
        B           45.340484        -117.412147          224                    ~170
        C           45.339297        -117.411701          254                    ~170
        D           45.292072        -117.395772          138                    ~010
         E          45.292347        -117.395658           15                    ~350
         F          45.250798        -117.376063          153                    ~350




                                                                Declaration of David Mangold
                                                                                     Exhibit 2
